DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 3/2/2022 has been entered. The previous objections to the claims are withdrawn in light of applicant’s amendments. The previous rejection under 35 USC 112 is withdrawn in light of applicant’s amendments. Claims 201-204, 207, 209-215, 218, and 220-225 are currently pending in this application.
Response to Arguments
Applicant's arguments filed 3/3/2022 have been fully considered but they are not persuasive. 
With regard to applicant’s argument that the combination of Tormala in view of Clineff does not teach or suggest using one or more biocidal metallic cations, the examiner disagrees. Clineff teaches a bioactive antibacterial implant that includes a biocompatible polymer and an inorganic ceramic in combination with bioactive glass (paragraph 0030). Clineff also teaches that the implant includes antibacterial, bone-bonding and bone inducing properties as desirable by incorporating bioactive glass that reacts as it comes in contact with physiological fluids forming an ion exchange between surrounding fluid and the composite material (paragraphs 0032-0033). Further, Clineff teaches that the bioactive glass comprises at least one alkali metal or another antibacterial agent substituted for the alkali metal (paragraph 0041), which may be silver or another potent antibacterial agent (paragraph 0034, lines 22-25). The release of silver in ion form, as taught by Clineff, meets the limitation of using one or more biocidal 
With regard to applicant’s argument that Clineff teaches only short-term antibacterial treatments, the examiner disagrees. Clineff teaches that the ion release and degradation profile of the bioactive antibacterial material demonstrates the smaller particle size distribution with the smaller particle sizes displays faster resorption kinetics than the larger particle size and that the larger particles have a slower dissolution rate therefore requiring a longer period of time for complete resorption (paragraph 0047). Therefore, Clineff recognizes that the particle size of the antibacterial material determines the amount of time it takes for the ions to dissolve. 
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a concentration that continuously exceeds a minimum effective concentration of the biocidal cations to serve as at least one non-antibiotic antimicrobial agent against a plurality of pathogenic microorganisms) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 200-202, 206, 207, 211, 212, 215, 217, 218, and 220-225 is/are rejected under pre-AIA  35 U.S.C. 103(a) as obvious over US Patent No. 6,579,533 B1 to Tormala et al. (Tormala).
Regarding at least claim 200
Tormala teaches synthetic bioabsorbable drug delivery materials and implants (abstract). Tormala meets the limitations of a bioactive bone cement comprising an implantable matrix material (col. 6, lines 58-61 discloses a synthetic polymeric matrix) and, mixed with the matrix material, at least one type of bioactive glass particles (col. 5, lines 53-57 discloses mixing a bone growth promoting, antibacterial bioactive glass particle effective for promoting new bone formation for several weeks or months after a surgical operation), having a selected particle size (this limitation is met by particles of any size since there is no specific size claimed), a selected particle shape (this limitation is met by particles of any shape since there is no specific shape claimed), and a selected particle dissolution rate (this limitation is met by particles of any dissolution rate since no specific dissolution rate is claimed), wherein once placed in proximity to tissue (i) serves as a bioactive implant having a bone cement surface in proximity to tissue (col. 6, lines 38-44 discloses that the materials of the invention may be in the form of bone fracture fixation implants), or (ii) with a separate implant, the bioactive bone cement fixates the separate implant, establishing a bone cement surface in proximity to tissue (col. 6, lines 44-48 discloses an implant created by coating a fracture fixation implant or an endoprosthesis with a coating of the material), whereby bodily fluids gradually dissolve the bioactive glass particles causing a release of the biocidal cations to provide at least a minimum effective concentration to serve as at least one non-antibiotic antimicrobial agent against a plurality of pathogenic microorganisms (col. 7 lines 53-65 discloses slowly dissolving the bioactive glass in vivo to cause an antibacterial effect and form hydroxyapatite precipitations which enhance the new bone growth with and along the surface of the materials and implants). 
Tormala prefers the use of a synthetic bioabsorbable biocompatible polymer (col. 5, lines 46-57 and col. 6, lines 58-61), and also teaches a well-known procedure for treatment of bone infection using PMMA (thermoplastic polymer matrix material) mixed with antibiotics (col. 1, lines 61-67 and col. 2, lines 1-6). However, Tormala does not teach that the bioabsorbable biocompatible polymer is a poorly water-soluble thermoplastic matrix material mixed with the bioactive glass particles.
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the bioabsorbable biocompatible polymer of Tormala for a poorly water-soluble implantable thermoplastic matrix material, such as PMMA, since a substitution of one known material for another in this case would yield predictable results and the use of PMMA is a well-known effective method for releasing drugs, in order to treat infection locally, as taught by Tormala. The examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II).
However, Tormala does not teach at least one type of metal that is releasable in ionic form as biocidal cations or whereby gradual dissolution of the bioactive glass particles causes a release of the biocidal cations to provide at least a minimum effective concentration of the biocidal cations to serve as at least one non-antibiotic antimicrobial agent against a plurality of pathogenic microorganisms.
Clineff teaches bioactive antibacterial implant materials capable of preventing surgical site infection (paragraph 0026). Clineff also teaches that the bioactive antibacterial composites include a biocompatible polymer and an inorganic ceramic in combination with bioactive glass having a bimodal glass size distribution (paragraph 0030). Further, Clineff teaches that the bioactive glass comprises at least one alkali metal or another antibacterial agent such as silver (paragraph 0041), for the purpose of killing or stopping bacteria growth (paragraph 0028). Clineff also teaches that the implant includes antibacterial, bone-bonding and bone inducing properties as desirable by incorporating bioactive glass that reacts as it comes in contact with physiological fluids forming an ion exchange between surrounding fluid and the composite material (paragraphs 0032-0033). Further, Clineff teaches that the bioactive glass comprises at least one alkali metal or another antibacterial agent substituted for the alkali metal (paragraph 0041), which may be silver or another potent antibacterial agent (paragraph 0034, lines 22-25; the release of silver in ion form, as taught by Clineff, meets the limitation of using one or more biocidal metallic cations, as claimed by applicant. It is noted that Clineff discloses that the term “antibacterial” refers to a material that is capable of killing bacteria outright and that the term “biocidal” is defined as a substance that destroys living things, especially microorganisms). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the glass particles of Tormala, which dissolve slowly to form hydroxyapatite precipitations which enhance the new bone growth, to include at least one type of metal that is releasable in ionic form as biocidal cations, such as silver ions taught Clineff, whereby gradual dissolution of the bioactive glass particles causes a release of the biocidal cations to provide at least a minimum effective concentration of the biocidal cations to serve as at least one non-antibiotic antimicrobial agent against a plurality of pathogenic microorganisms, in order to facilitate bone growth while also preventing surgical site infection, as taught by Clineff.
Regarding at least claim 201
Tormala in view of Clineff teaches the bone cement according to claim 200. Tormala also teaches wherein the dissolution of the bioactive glass particles causes the bone cement surface to become porous or textured (col. 5, lines 62-64 discloses that the materials and implants of the invention can also contain surface porosity to facilitate new bone growth).  
Regarding at least claim 202
Tormala in view of Clineff teaches the bone cement substantially as claimed according to claim 200. Tormala also teaches wherein the thermoplastic matrix material includes polymethylmethacrylate (col. 1 lines 61-67 and col. 2, lines 1-8 discloses the use of PMMA).  
Regarding at least claim 203
Tormala in view of Clineff teaches the method substantially as claimed according to claim 200, including bioactive glass particles, as explained above. However, Tormala does not appear to teach wherein the bioactive glass particles have an average particle size below 100 microns.  
Clineff teaches bioactive antibacterial materials and composites that enhance bone growth while preventing surgical site infection (abstract). Clineff specifically teaches bioactive glass in a bimodal particle size range distribution that includes both 1) about less than or equal to 53 microns glass particles and 2) from about 90 microns to about 150 microns glass particles for the purpose of facilitating bone growth and preventing surgical site infection (paragraph 0032). Clineff also teaches that small particle size ranges (<90 microns) of these materials have also been reported to be antibacterial (paragraph 0031). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Tormala to specify that the glass particles have an average particle size below 100 microns, in order to ensure that they are antibacterial as intended (col. 7, lines 49-52 of Tormala disclose that the bioactive glasses can express antibacterial effects when used as components of drug-releasing polymeric materials and implants), as taught by Clineff.
Regarding at least claim 204
Tormala in view of Clineff teaches the bone cement substantially as claimed according to claims 200, including bioactive glass particles that can express antibacterial effects and enhance bone growth (col. 7, lines 49-52). However, Tormala does not appear to teach wherein the bioactive glass particles generate at least two elution profiles of biocidal cations by possessing (i) at least two different particle sizes, (ii) at least two different glass formulations having different dissolution rates, and/or (iii) at least two different antimicrobial concentrations of antimicrobial constituents.  
Clineff teaches bioactive antibacterial materials and composites that enhance bone growth while preventing surgical site infection (abstract). Clineff specifically teaches bioactive glass in a bimodal particle size range distribution that includes both 1) about less than or equal to 53 microns glass particles and 2) from about 90 microns to about 150 microns glass particles for the purpose of facilitating bone growth and preventing surgical site infection (paragraph 0032). Clineff also teaches that small particle size ranges (<90 microns) of these materials have also been reported to be antibacterial (paragraph 0031), while larger particle size ranges are optimal for inducing bone formation (paragraph 0031). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the bioactive glass particles of Tormala to possess at least two different particle sizes such that the bioactive glass particles generate at least two elution profiles, in order to provide a dual action material that can express antibacterial effects and enhance bone growth, as taught by Clineff, both of which are the intended purpose of Tormala.
Regarding at least claim 207
Tormala in view of Clineff teaches the bone cement substantially as claimed according to claim 200. Tormala also teaches wherein the thermoplastic matrix material includes osteoconductive filler materials and/or osteoinductive bioactive glass particles (col. 8, lines 39-46 discloses osteopromoting bioabsorbable materials and col. 8 lines 54-60 discloses bone growth factors, lotions, or pastes to facilitate the new bone formation effect).    
Regarding at least claim 209
Tormala in view of Clineff teaches the bone cement substantially as claimed according to claim 200, including that the thermoplastic matrix material is mixed together with the bioactive glass particles. However, Tormala does not appear to teach that the mixture forms a putty prior to placement within bone tissue, and the putty solidifies after placement in proximity to tissue to facilitate fixation of the separate implant.  
Clineff teaches mixing the components together with fluid at the time of surgery to form a pliable, putty-like bioactive antibacterial bone graft substitute (paragraph 0080), for the purpose of bridging bone voids or facilitate fusion thereby restoring and repairing the site (paragraph 0063; the examiner notes that the putty-like material of Clineff that is used to facilitate fusion would be able to facilitate fixation of the separate implant particularly since this recitation is functional and the separate implant is not positively recited in claim 200). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the bone cement of Tormala such that the mixture of materials forms a putty prior to placement within bone tissue, and the putty solidifies after placement in proximity to tissue to facilitate fixation of the separate implant, in order to bridge bone voids or facilitate fusion thereby restoring and repairing the site, as taught by Clineff.
Regarding at least claim 210
Tormala in view of Clineff teaches the bone cement substantially as claimed according to claim 200, including that the thermoplastic matrix material is mixed together with the bioactive glass particles. However, Tormala does not teach that the thermoplastic matrix material and bioactive glass particles are mixed together to form a putty prior to placement within bone tissue, and the putty solidifies prior to placement in proximity to bone tissue to serve as the bioactive implant.  
Clineff also teaches wherein the putty-hardened bone cement is the implant (paragraphs 0080-0081 teach that the putty-like substance is a bone graft substitute and is therefore an implant; further, this limitation can be interpreted broadly since the components taught by Tormala in view of Clineff are all meant to be implanted thereby meeting the definition of the term implant and also since it is a functional recitation).
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the thermoplastic matrix material and bioactive glass particles of Tormala are mixed together to form a putty prior to placement within bone tissue, and the putty solidifies prior to placement in proximity to bone tissue to serve as the bioactive implant, in order to bridge bone voids or facilitate fusion thereby restoring and repairing the site, as taught by Clineff.
Regarding at least claim 211
Similar to the explanation above, Tormala teaches a method for reducing risk of surgical site and implant infection, the method comprising: mixing a matrix material (col. 6, lines 58-61 discloses a synthetic polymeric matrix) with at least one type of bioactive glass particles (col. 5, lines 53-57 discloses mixing a bone growth promoting, antibacterial bioactive glass particle effective for promoting new bone formation for several weeks or months after a surgical operation) having a selected particle size (this limitation is met by particles of any size since there is no specific size claimed), a selected particle shape (this limitation is met by particles of any shape since there is no specific shape claimed), and a selected particle dissolution rate to form a bioactive mixture (this limitation is met by particles of any dissolution rate since no specific dissolution rate is claimed and the mixture of Tormala is bioactive at least because the glass particles are bioactive); and placing the bioactive mixture in proximity to bone tissue (i) to serve as a bioactive implant, having an outer surface in proximity to tissue (col. 6, lines 38-44 discloses that the materials of the invention may be in the form of bone fracture fixation implants), or (ii) with a separate implant, the bioactive mixture fixates the separate implant, establishing an outer surface in proximity to tissue (col. 6, lines 44-48 discloses an implant created by coating a fracture fixation implant or an endoprosthesis with a coating of the material), whereby bodily fluids gradually dissolve the bioactive glass particles to provide an effective amount of at least one non-antibiotic antimicrobial agent (col. 7 lines 53-65 discloses slowly dissolving the bioactive glass in vivo to cause an antibacterial effect and form hydroxyapatite precipitations which enhance the new bone growth with and along the surface of the materials and implants). 
Tormala prefers the use of a synthetic bioabsorbable biocompatible polymer (col. 5, lines 46-57 and col. 6, lines 58-61), and also teaches a well-known procedure for treatment of bone infection using PMMA (thermoplastic polymer matrix material) mixed with antibiotics (col. 1, lines 61-67 and col. 2, lines 1-6). However, Tormala does not teach that the bioabsorbable biocompatible polymer is a poorly water-soluble thermoplastic matrix material mixed with the bioactive glass particles.
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the bioabsorbable biocompatible polymer of Tormala for a poorly water-soluble implantable thermoplastic matrix material, such as PMMA, since a substitution of one known material for another in this case would yield predictable results and the use of PMMA is a well-known effective method for releasing drugs, in order to treat infection locally, as taught by Tormala. The examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II).
However, Tormala does not teach at least one type of metal that is releasable in ionic form as biocidal cations or whereby gradual dissolution of the bioactive glass particles causes a release of the biocidal cations to provide at least a minimum effective concentration of the biocidal cations to serve as at least one non-antibiotic antimicrobial agent against a plurality of pathogenic microorganisms.
Clineff teaches bioactive antibacterial implant materials capable of preventing surgical site infection (paragraph 0026). Clineff also teaches that the bioactive antibacterial composites include a biocompatible polymer and an inorganic ceramic in combination with bioactive glass having a bimodal glass size distribution (paragraph 0030). Further, Clineff teaches that the bioactive glass comprises at least one alkali metal or another antibacterial agent such as silver (paragraph 0041), for the purpose of killing or stopping bacteria growth (paragraph 0028). Clineff also teaches that the implant includes antibacterial, bone-bonding and bone inducing properties as desirable by incorporating bioactive glass that reacts as it comes in contact with physiological fluids forming an ion exchange between surrounding fluid and the composite material (paragraphs 0032-0033). Further, Clineff teaches that the bioactive glass comprises at least one alkali metal or another antibacterial agent substituted for the alkali metal (paragraph 0041), which may be silver or another potent antibacterial agent (paragraph 0034, lines 22-25; the release of silver in ion form, as taught by Clineff, meets the limitation of using one or more biocidal metallic cations, as claimed by applicant. It is noted that Clineff discloses that the term “antibacterial” refers to a material that is capable of killing bacteria outright and that the term “biocidal” is defined as a substance that destroys living things, especially microorganisms). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the glass particles of Tormala, which dissolve slowly to form hydroxyapatite precipitations which enhance the new bone growth, to include at least one type of metal that is releasable in ionic form as biocidal cations, such as silver ions taught Clineff, whereby gradual dissolution of the bioactive glass particles causes a release of the biocidal cations to provide at least a minimum effective concentration of the biocidal cations to serve as at least one non-antibiotic antimicrobial agent against a plurality of pathogenic microorganisms, in order to facilitate bone growth while also preventing surgical site infection, as taught by Clineff.
It would have been obvious to one having ordinary skill in the art at the time of the invention to substitute the bioabsorbable biocompatible polymer of Tormala for a poorly water-soluble bioactive implantable thermoplastic matrix material such as PMMA, since a substitution of one known material for another in this case would yield predictable results and the use of PMMA is a well-known effective method for releasing antibiotics in order to treat infection locally, as taught by Tormala. The examiner notes that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). See MPEP 2123(II).
Regarding at least claim 212
Tormala in view of Clineff teaches the method substantially as claimed according to claim 211. Tormala also teaches wherein the thermoplastic matrix material includes polymethylmethacrylate (col. 1 lines 61-67 and col. 2, lines 1-8 discloses the use of PMMA).  
Regarding at least claim 213
Tormala in view of Clineff teaches the method substantially as claimed according to claim 211 including bioactive glass particles, as explained above. However, Tormala does not appear to teach wherein the bioactive glass particles have an average particle size below 100 microns.  
Clineff teaches bioactive antibacterial materials and composites that enhance bone growth while preventing surgical site infection (abstract). Clineff specifically teaches bioactive glass in a bimodal particle size range distribution that includes both 1) about less than or equal to 53 microns glass particles and 2) from about 90 microns to about 150 microns glass particles for the purpose of facilitating bone growth and preventing surgical site infection (paragraph 0032). Clineff also teaches that small particle size ranges (<90 microns) of these materials have also been reported to be antibacterial (paragraph 0031). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the invention of Tormala to specify that the glass particles have an average particle size below 100 microns, in order to ensure that they are antibacterial as intended (col. 7, lines 49-52 of Tormala disclose that the bioactive glasses can express antibacterial effects when used as components of drug-releasing polymeric materials and implants), as taught by Clineff.
Regarding at least claim 214
Tormala in view of Clineff teaches the bone cement substantially as claimed according to claim 211, including bioactive glass particles that can express antibacterial effects and enhance bone growth (col. 7, lines 49-52). However, Tormala does not teach wherein the bioactive glass particles generate at least two elution profiles of biocidal cations by possessing (i) at least two different particle sizes, (ii) at least two different glass formulations having different dissolution rates, and/or (iii) at least two different antimicrobial concentrations or antimicrobial constituents.  
Clineff teaches bioactive antibacterial materials and composites that enhance bone growth while preventing surgical site infection (abstract). Clineff specifically teaches bioactive glass in a bimodal particle size range distribution that includes both 1) about less than or equal to 53 microns glass particles and 2) from about 90 microns to about 150 microns glass particles for the purpose of facilitating bone growth and preventing surgical site infection (paragraph 0032). Clineff also teaches that small particle size ranges (<90 microns) of these materials have also been reported to be antibacterial (paragraph 0031), while larger particle size ranges are optimal for inducing bone formation (paragraph 0031). 
It would have been obvious to one having ordinary skill in the art at the time of the invention to modify the bioactive glass particles of Tormala to possess at least two different particle sizes such that the bioactive glass particles generate at least two elution profiles of biocidal cations, in order to provide a dual action material that can express antibacterial effects and enhance bone growth, as taught by Clineff, both of which are the intended purpose of Tormala.
Regarding at least claim 215
Tormala in view of Clineff teaches the method substantially as claimed according to claim 211, wherein the dissolution rate of the bioactive glass particles can also be adjusted by altering the hydrophilicity of the thermoplastic matrix material (this limitation is merely functional and is met by Tormala since one of ordinary skill in the art would recognize that the dissolution rate of the bioactive glass particles would be adjusted when altering the hydrophilicity of the thermoplastic matrix material, at least to the same extent as applicant’s).  
Regarding at least claim 218
Tormala in view of Clineff teaches the method substantially as claimed according to claim 211. Tormala also teaches wherein the thermoplastic matrix material contains osteoconductive filler materials and/or osteoinductive bioactive glass particles (col. 8, lines 39-46 discloses osteopromoting bioabsorbable materials and col. 8 lines 54-60 discloses bone growth factors, lotions, or pastes to facilitate the new bone formation effect).  
Regarding at least claims 220 and 223
Tormala in view of Clineff teaches the bone cement according to claims 200 and 211. Clineff also teaches wherein the dissolution rate of bioactive glass particles within the poorly water-soluble matrix material enables release of a sufficient concentration of biocidal metallic cationic ions, in excess of the minimum effective concentration, against a plurality of pathogenic microorganisms for a period spanning days-to- weeks following implantation (paragraphs 0046-0047 of Clineff teaches that the small particles have a quick resorption of 4 weeks or less, for the purpose of making way for cells and vessels that aid in bone healing, and the large particles of 24-52 weeks, for the purpose of creating an environment which stimulates osteoblasts for the formation of bone; the examiner also notes that the sufficient concentration and minimum effective concentration are not defined by the claim and are therefore met by the concentration taught by Clineff).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the dissolution rate of bioactive glass particles within the poorly water-soluble matrix material enables release of a sufficient concentration of biocidal metallic cationic ions, in excess of the minimum effective concentration, against a plurality of pathogenic microorganisms for a period spanning days-to- weeks following implantation, in order to make way for cells and vessels that aid in bone healing, as well as create an environment which stimulates osteoblasts for the formation of bone, as taught by Clineff.
Regarding at least claims 221 and 224
Tormala in view of Clineff teaches the bone cement according to claims 220 and 223. Clineff also teaches wherein the period spans days-to-months following implantation (paragraphs 0046-0047 of Clineff teaches that the small particles have a quick resorption of 4 weeks or less, for the purpose of making way for cells and vessels that aid in bone healing, and the large particles of 24-52 weeks, for the purpose of creating an environment which stimulates osteoblasts for the formation of bone; the examiner also notes that the sufficient concentration and minimum effective concentration are not defined by the claim and are therefore met by the concentration taught by Clineff).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the period spans days-to-months following implantation, in order to make way for cells and vessels that aid in bone healing, as well as create an environment which stimulates osteoblasts for the formation of bone, as taught by Clineff.
  Regarding at least claims 222 and 225
Tormala in view of Clineff teaches the bone cement according to claims 204 and 214. Clineff also teaches wherein the generation of at least two elution profiles of biocidal cations enables release of a sufficient concentration of biocidal metallic cationic ions, in excess of the minimum effective concentration, against a plurality of pathogenic microorganisms for a period spanning days-to-months following implantation (paragraphs 0046-0047 of Clineff teaches that the small particles/biocidal cations have a quick resorption of 4 weeks or less, for the purpose of making way for cells and vessels that aid in bone healing; the examiner also notes that the sufficient concentration and minimum effective concentration are not defined by the claim and are therefore met by the concentration taught by Clineff).  
It would have been obvious to one having ordinary skill in the art at the time of the invention to specify that the generation of at least two elution profiles of biocidal cations enables release of a sufficient concentration of biocidal metallic cationic ions, in excess of the minimum effective concentration, against a plurality of pathogenic microorganisms for a period spanning days-to-months following implantation, in order to make way for cells and vessels that aid in bone healing, as well as create an environment which stimulates osteoblasts for the formation of bone, as taught by Clineff.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELISSA A HOBAN whose telephone number is (571)270-5785. The examiner can normally be reached Monday-Friday 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on 571-270-7872. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.A.H/Examiner, Art Unit 3774                                                                                                                                                                                                        
/YASHITA SHARMA/Primary Examiner, Art Unit 3774